EXAMINER’S AMENDMENT/COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE


EXAMINER’S COMMENT

Election/Restrictions


1.	Claims 1-50 and 64-65 are allowable. The restriction requirement between Invention I, Invention II and Invention III, as set forth in the Office action mailed on 7/30/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/23/2017 is partially withdrawn with respect to Invention I, II and III.  Claims 19-50, directed to “a method of determining constituent gas with an environmental sensor” no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

2.	In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, such as for Groups I and II, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

However, cancelled claims 51-63, which was cancelled in the response filed 9/28/2019, belonged to a non-elected invention Group III, directed to “A micro or nano heating method”. For Group III, applicant may file a Divisional application and a Double Patenting rejection would not be appropriate.


EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication from applicant-representative Kyle Mendenhall (Reg.No.75,106) on 3/11/2022.
The application has been amended as follows:

IN THE CLAIMS: 

Amend claims 1, 9 and 45 as follows:

--1. (Currently Amended) An environmental sensor comprising: 
first and second electrodes formed from electrically conductive material, the electrodes spaced apart from one another and positioned on a substrate, 
the first and second electrodes configured to receive a sequence of electric voltage pulses from a high voltage source of about 25 V to about 500 V and a pulse modulator, 
the electric voltage pulses having a duration of less than about 100 microseconds; 
wherein the pulse modulator fixes a time between the pulses within a pulse train and the duration of the pulses; and
an active sensing layer, the active sensing layer positioned on the substrate and in direct contact with a top surface and left and right side surfaces of each electrode, the active sensing layer configured to experience a change in an electrical characteristic in response to a change in a characteristic of a constituent gas in proximity to the active sensing layer and further configured to receive energy directly from the electric voltage pulses from the electrodes to set a temperature of the active sensing layer to a specific value. --

--9. (Currently Amended) An environmental sensor array comprising: 
a plurality of pixel sensors, each pixel sensor including first and second electrodes formed from electrically conductive material, the electrodes spaced apart from one another and positioned on a substrate, 

the electric voltage pulses having a duration of less than about 100 microseconds;
wherein the pulse modulator fixes a time between the pulses within a pulse train and the duration of the pulses; and
an active sensing layer, the active sensing layer positioned on the substrate and in direct contact with a top surface and left and right side surfaces of each electrode, 
the active sensing layer configured to experience a change in an electrical characteristic in response to a change in a characteristic of a constituent gas in proximity to the active sensing layer and further configured to receive energy directly from the electric voltage pulses from the electrodes to set a temperature of the active sensing layer to a specific value. --

--45. (Currently Amended) A method of heating [[the]] an environmental sensor 
applying a train of electrical pulses to the first and second electrodes of the environmental sensor of claim 1, 
the train of electrical pulses being applied for a first time period and at a repetition rate, each electrical pulse having a pulse width time duration and a magnitude value, 
wherein the first and second electrodes transfer thermal energy to the active sensing layer which sets the environmental sensor to a temperature. --





EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

5.	Claims 1-50 and 64-65 are allowed.

6.	The following is an examiner’s statement of reasons for allowance: 

7.	Applicant’s remarks/amendments filed 2/23/2022, with respect to the rejection of independent claims 1 and 9 have been fully considered and finds the claims allowable because of the argument/amendment filed on 2/23/2022 with Examiner’s amendment dated on 3/11/2022. 

Applicant argues on page 17-18 of the remarks, filed on 2/23/2022 regarding the rejection of claims 1 and 9 under 35 U.S.C. 103 as being unpatentable over Bryant et al. (US 20080221806 A1) in view of Monereo et al.  in the NPL-Self-heating in pulsed mode for signal quality improvement: Application to carbon nanostructures-based sensors, that, “Since Bryant does not even contemplate receiving voltage pulses, and Monereo discloses voltages well below the claimed range, there would have been no apparent reason for one of ordinary skill to have made such a further modification of the already modified device. Moreover, Monereo discloses that the voltage levels in the range of 2-4V were considered “high voltage” (See Fig. 12(a)) and 8V was used to set the highest temperature (See section 3.4.1). Thus, one of ordinary skill would not have found it obvious to “optimize” the already “high voltage” pulses by further increasing the voltage beyond the values disclosed in Monereo…….
Notably, such short pulse lengths are not disclosed or contemplated in Monereo (or elsewhere in the cited art). In fact, the “pulses” described in Monereo are quite different than the voltage pulses of the presently claimed invention of the present invention. For example, as shown in Figure 4b, Monereo’s “pulses” are long (~120 seconds) and comparable to standard resistive heating. In contrast, the sensors and systems of the present invention utilize pulses in the range of less than about 100 microseconds. This is one reason why the present invention uses a much higher voltage (about 25 V to 500 V). Advantageously, the high voltage pulses of the present invention allow for much faster heating and cooling than Monereo, due to the (much) higher voltage, and shorter duration. Accordingly, Applicant respectfully submits that the amended claims are further distinguishable and patentable over the cited art for at least this additional reason. In view of this response and the remarks herein, Applicant respectfully submits that the rejections of claims 1-18, 64, and 65 should be withdrawn and requests a corresponding Notice of Allowance.”

Applicant’s argument/amendment filed 2/23/2022 regarding rejection of claims 1and 9 under 35 U.S.C. 103 as being unpatentable over Bryant et al. (US 20080221806 A1) in view of Monereo et al.  in the NPL-Self-heating in pulsed mode for signal quality improvement: Application to carbon nanostructures-based sensors is persuasive because of the argument/amendment filed on 2/23/2022 and also with the examiner’s amendment dated 3/11/2022, as stated above that Monereo’ s “pulses” are long (~120 seconds). Therefore, the rejection of Claims 1and 9 has been withdrawn because of the argument/amendment filed on 2/23/2022 and with the examiner’s amendment dated 3/11/2022. Therefore, the independent claims 1 and 9 are allowed.

 	Claims 64-65 are allowed in the Final office Action mailed on 12/24/2021 and explained below.

Claims 1-50 and 64-65 are allowed as set forth below. 

Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

the first and second electrodes configured to receive a sequence of electric voltage pulses from a high voltage source of about 25 V to about 500 V and a pulse modulator, 
the electric voltage pulses having a duration of less than about 100 microseconds; 
wherein the pulse modulator fixes a time between the pulses within a pulse train and the duration of the pulses; and
an active sensing layer, the active sensing layer positioned on the substrate and in direct contact with a top surface and left and right side surfaces of each electrode 

Bryant et al. (US 20080221806 A1) and Monereo et al.  in the NPL-Self-heating in pulsed mode for signal quality improvement: Application to carbon nanostructures-based sensors, are regarded as the closest prior art to the invention of claim 1. Bryant teaches, “FIG. 10 is a side cross-section view illustrating an alternative embodiment of a sensor device 400 having . Device 400 comprises a substrate 404 having an insulating or dielectric surface 416 (either intrinsic to substrate 404 or a distinct layer). One or more contacts are disposed adjacent surface 416 (a space-apart source-drain pair 410, 412 are shown as an example) (Paragraph [0154] Line 7-11). Contacts 410-412 may comprise metals, such as vapor deposited metal, or advantageously may comprise printed traces of conductive ink composition, such as silver ink, graphite compositions, and the like (Paragraph [0155] Line 5-9). In certain embodiments, coating layer 418 configured to permit sample interaction with network 406, in the manner described above with respect to FIGS. 9A-B and layer 318. For example, layer 418 may be configured to permit charge transfer from an analyte or mediator species (401) to network 406 (Paragraph [0158] Line 5-9). To exploit surface electrochemical reactions and redox states of the layer 318, so as to influence the properties of network 306 (e.g., its conductivity), without direct charge transfer (Paragraph [0145] Line 3-6). ( i) the dielectric layer is configured to produce an electrical response at the nanostructure surface in response to interaction of analyte species in the sample medium with the dielectric layer, said electrical response detectable by the measurement circuitry (Claim 38; Paragraph 150).” However, Bryant fails to teach the first and second electrodes configured to receive a sequence of electric voltage pulses from a high voltage source of about 25 V to about 500 V and a pulse modulator; the electric voltage pulses having a duration of less than about 100 microseconds; wherein the pulse modulator fixes a time between the pulses with a pulse train and duration of the pulses. Monereo teaches, “sensor platforms formed by interdigitated platinum electrodes (IDE) over a ceramic substrate fabricated. (Page 255 material and method). For the second method, the pulsed self-heating mode, the sensor temperature was pulsed between two states by applying two DC  “the first and second electrodes configured to receive a sequence of electric voltage pulses from a high voltage source of about 25 V to about 500 V and a pulse modulator, the electric voltage pulses having a duration of less than about 100 microseconds; wherein the pulse modulator fixes a time between the pulses within a pulse train and the duration of the pulses; and an active sensing layer, the active sensing layer positioned on the substrate and in direct contact with a top surface and left and right side surfaces of each electrode,.” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art references. 
 
Claims 2-8, 19-27 and 37-50 are allowed by virtue of their dependence from claim 1. 

Regarding claim 9, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

 the first and second electrodes configured to receive a sequence of electric voltage pulses from a high voltage source of about 25 V to about 500 V and a pulse modulator, 
the electric voltage pulses having a duration of less than about 100 microseconds;
wherein the pulse modulator fixes a time between the pulses within a pulse train and the duration of the pulses; and
an active sensing layer, the active sensing layer positioned on the substrate and in direct contact with a top surface and left and right side surfaces of each electrode,

The most pertinent prior art of record to Bryant et al. (US 20080221806 A1) and Monereo et al.  in the NPL-Self-heating in pulsed mode for signal quality improvement: Application to carbon nanostructures-based sensors, failed to specifically teach the invention as claimed. However, the invention of Bryant and Monereo, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, “the first and second electrodes configured to receive a sequence of electric voltage pulses from a high voltage source of about 25 V to about 500 V and a pulse modulator, the electric voltage pulses having a duration of less than about 100 microseconds; wherein the pulse modulator fixes a time between the pulses within a pulse train and the duration of the pulses; and an active sensing layer, the active sensing layer positioned on the substrate and in direct contact with a top surface and left and right side surfaces of each electrode,” and also in combination with all other elements in claim 9 distinguish the present invention from the prior art. 

Claims 9-18 and 28-36 are allowed by virtue of their dependence from claim 9. 

Regarding claim 64, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

the first and second electrodes configured to receive a sequence of electric voltage pulses from a high voltage source of about 25 V to about 500 V and a pulse modulator; 
the electric voltage pulses having a duration of less than about 100 microseconds;….
a first signal enhancement layer positioned in contact with a top surface and left and right side surfaces of the active sensing layer and configured to enhance the change in the electrical characteristic of the active sensing layer; and
a first filter layer positioned in contact with a top surface of the first signal enhancement layer and configured to contact the constituent gas and isolate the active sensing layer from selected environmental stimuli.


Bryant (US 20080221806 A1), Taylor (U.S. 2004/0202547) and Gabriel et al. (US 20080021339 A1) are regarded as the closest prior art to the invention of claim 64. Bryant teaches, “FIG. 10 is a side cross-section view illustrating an alternative embodiment of a sensor device 400 having aspects of the invention having a nanotube network deposited on a substrate above a pattern of contacts (Paragraph [0154] Line 1-4). Device 400 comprises a substrate 404 having an insulating or dielectric surface 416 (either intrinsic to substrate 404 or a distinct layer). One or more contacts are disposed adjacent surface 416 (a space-apart source-drain pair 410, 412 are shown as an example) (Paragraph [0154] Line 7-11). Contacts 410-412 may comprise metals, such as vapor deposited metal, or advantageously may comprise printed traces of conductive ink  a first filter layer positioned in contact with a top surface of the first signal enhancement layer and configured to contact the constituent gas and isolate the active sensing layer from selected environmental stimuli. Taylor teaches, “a system including a first and a second electrode and a voltage generator. The voltage generator is coupled to the first and second electrodes in order to create a flow of air in a downstream direction from the first electrode to the second electrode. The system includes an environmental sensor (Paragraph [0008] Line 2-6). A high voltage air transporter-conditioner unit 108 is used to produce pulses on the voltage to the first electrodes 102. The high voltage pulse generator can be operably connected to the second electrodes 104 and 106 (Paragraph [0024] Line 5-9). Control unit 116 as the pulse modulator) (the control unit 116 controls the high voltage pulse generator 108 to produce a desired output. The voltage output  a first filter layer positioned in contact with a top surface of the first signal enhancement layer and configured to contact the constituent gas and isolate the active sensing layer from selected environmental stimuli. Gabriel teaches, “nano-electronic devices, and in particular to nanostructured sensor systems for measurement of medically relevant species (Paragraph [0025] Line 1-3). The nanotube network 72 is contacted by at least one conductive electrode 75 (a pair are shown, in this case having optional passivation on the electrode-nanotube contact region) (Paragraph [0120] Line 1-4). A conditioning/recognition structure 78 may be included, disposed adjacent network 72, and may include functionalization or recognition material, analyte conditioners (e.g., a filter, selectively permeable polymer, etc.) and the like (Paragraph [0120] Line 4-8). As shown in FIG. 3, additional functionalization 78 may be included in sensor 71 (e.g., an absorbent filter, a selectively permeable polymer layer, a selectively reactive or binding species, etc., to enhance selectivity, sensitivity and/or signal strength (Paragraph [0123] Line 1-4)”. Gabriel does not teach the first and second electrodes configured to receive a sequence of electric voltage pulses from a high voltage source of about 25 V to about 500 V and a pulse modulator; …Therefore the invention of Bryant, Taylor and Gabriel, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest “the first and second electrodes configured to receive a sequence of electric voltage pulses from a high voltage source of about 25 V to about 500 V and a pulse modulator; the electric voltage pulses having a duration of less than about 100 microseconds;  ….a first signal enhancement layer positioned in contact with a top surface and left and right side surfaces of the active sensing layer and configured to enhance the change in the electrical characteristic of the active sensing layer; and a first filter layer positioned in contact with a top surface of the first signal enhancement layer and configured to contact the constituent gas and isolate the active sensing layer from selected environmental stimuli.” and also in combination with all other elements in claim 64 distinguish the present invention from the prior art references. 
 
Claims 65 are allowed by virtue of their dependence from claim 64. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866